704 N.W.2d 466 (2005)
474 Mich. 880-82
PEOPLE v. BRUNAS.
No. 127967.
Supreme Court of Michigan.
October 13, 2005.
Application for leave to appeal.
SC: 127967, COA: 252926.
On order of the Court, the application for leave to appeal the January 25, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would remand this case to the Wayne Circuit Court for resentencing pursuant to People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003), and People v. Daniel, 462 Mich 1, 7-8, 609 N.W.2d 557 (2000), and would direct that this case be reassigned to another judge for resentencing.